Exhibit 10.5

 

TIDEWATER INC.

2001 STOCK INCENTIVE PLAN

 

1. Purpose. The purpose of the 2001 Stock Incentive Plan (the “Plan”) of
Tidewater Inc. (“Tidewater”) is to increase shareholder value and to advance the
interests of Tidewater and its subsidiaries (collectively, the “Company”) by
furnishing stock-based economic incentives (the “Incentives”) designed to
attract, retain and motivate key employees, officers and directors and to
strengthen the mutuality of interests between such employees, officers and
directors and Tidewater’s shareholders. Incentives consist of opportunities to
purchase or receive shares of common stock, $.10 par value per share, of
Tidewater (the “Common Stock”), on terms determined under the Plan. As used in
the Plan, the term “subsidiary” means any corporation, limited liability company
or other entity, of which Tidewater owns (directly or indirectly) within the
meaning of Section 425(f) of the Internal Revenue Code of 1986, as amended (the
“Code”), 50% or more of the total combined voting power of all classes of stock,
membership interests or other equity interests issued thereby.

 

2. Administration.

 

2.1. Composition. The Plan shall be administered by the Compensation Committee
of the Board of Directors of Tidewater or by a subcommittee thereof (the
“Committee”). The Committee shall consist of not fewer than two members of the
Board of Directors, each of whom shall (a) qualify as a “non-employee director”
under Rule 16b-3 under the Securities Exchange Act of 1934 (the “1934 Act”) or
any successor rule, and (b) qualify as an “outside director” under Section
162(m) of the Code.

 

2.2. Authority. The Committee shall have plenary authority to award Incentives
under the Plan, to interpret the Plan, to establish any rules or regulations
relating to the Plan that it determines to be appropriate, to enter into
agreements with or provide notices to participants as to the terms of the
Incentives (the “Incentive Agreements”) and to make any other determination that
it believes necessary or advisable for the proper administration of the Plan.
Its decisions in matters relating to the Plan shall be final and conclusive on
the Company and participants. The Committee may delegate its authority hereunder
to the extent provided in Section 3 hereof. Directors who are not also employees
of the Company (“Outside Directors”) may receive awards under the Plan only as
specifically provided in Section 9 hereof.

 

3. Eligible Participants. Key employees and officers of the Company (including
officers who also serve as directors of the Company) shall become eligible to
receive Incentives under the Plan when designated by the Committee. Employees
may be designated individually or by groups or categories, as the Committee
deems appropriate. With respect to participants not subject to Section 16 of the
1934 Act or Section 162(m) of the Code, the Committee may delegate to
appropriate officers of the Company its authority to designate participants, to
determine the size and type of Incentives to be received by those participants
and to set and modify the terms of the Incentives; provided, however, that the
per share exercise price of any options granted by an officer, rather than by
the Committee, shall be equal to the Fair Market Value (as defined below).
Outside Directors may participate in the Plan only as specifically provided in
Section 9 hereof.

 

    -1-    



--------------------------------------------------------------------------------

4. Types of Incentives. Incentives may be granted under the Plan to eligible
participants in the forms of (a) incentive stock options; (b) non-qualified
stock options; (c) restricted stock and (d) Other Stock-Based Awards (as defined
in Section 8 hereof).

 

5. Shares Subject to the Plan.

 

5.1. Number of Shares. Subject to adjustment as provided in Section 10.5, the
maximum number of shares of Common Stock that may be delivered to participants
and their beneficiaries under the Plan shall be 2,850,000 shares.

 

5.2. Share Counting. To the extent any shares of Common Stock covered by a stock
option are not delivered to a participant or beneficiary because the Option is
forfeited or canceled, or shares of Common Stock are not delivered because an
Incentive is paid or settled in cash or used to satisfy the applicable tax
withholding obligation, such shares shall not be deemed to have been delivered
for purposes of determining the maximum number of shares of Common Stock
available for delivery under this Plan. In the event that shares of Common Stock
are issued as an Incentive and thereafter are forfeited or reacquired by the
Company pursuant to rights reserved upon issuance thereof, such forfeited and
reacquired Shares may again be issued under the Plan. If the exercise price of
any stock option granted under the Plan or the applicable withholding tax
obligation is satisfied by tendering shares of Common Stock to the Company (by
either actual delivery or by attestation), only the number of shares of Common
Stock issued net of the shares of Common Stock tendered shall be deemed
delivered for purposes of determining the maximum number of shares of Common
Stock available for delivery under the Plan.

 

5.3. Limitations on Number of Shares. Subject to Section 10.5, the following
additional limitations are imposed under the Plan:

 

A. The maximum number of shares of Common Stock that may be issued upon exercise
of stock options intended to qualify as incentive stock options under Section
422 of the Code shall be 2,850,000 shares. Notwithstanding any other provision
herein to the contrary, (i) all shares issuable under incentive stock options
shall be counted against this limit and (ii) shares that are issued and are
later forfeited, cancelled or reacquired by the Company, shares withheld to
satisfy withholding tax obligations and shares delivered in payment of the
Option price shall have no effect on this limitation.

 

B. The maximum number of shares of Common Stock that may be covered by
Incentives granted under the Plan to any one individual during any one
calendar-year period shall be 500,000.

 

C. The maximum number of shares of Common Stock that may be issued as restricted
stock and Other Stock-Based Awards (as defined in Section 8) shall be 300,000
shares.

 

5.4. Type of Common Stock. Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.

 

-2-



--------------------------------------------------------------------------------

6. Stock Options. A stock option is a right to purchase shares of Common Stock
from Tidewater. Stock options granted under the Plan may be incentive stock
options (as such term is defined in Section 422 of the Code) or non-qualified
stock options. Any option that is designated as a non-qualified stock option
shall not be treated as an incentive stock option. Each stock option granted by
the Committee under this Plan shall be subject to the following terms and
conditions:

 

6.1. Price. The exercise price per share shall be determined by the Committee,
subject to adjustment under Section 10.5; provided that in no event shall the
exercise price be less than the Fair Market Value of a share of Common Stock on
the date of grant, except in case of a stock option granted in assumption or
substitution for an outstanding award of a company acquired by the Company or
with which the Company combines.

 

6.2. Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to Section 5 and subject to adjustment as
provided in Section 10.5.

 

6.3. Duration and Time for Exercise. The term of each stock option shall be
determined by the Committee. Each stock option shall become exercisable at such
time or times during its term as shall be determined by the Committee.
Notwithstanding the foregoing, the Committee may accelerate the exercisability
of any stock option at any time, in addition to the automatic acceleration of
stock options under Section 10.11.

 

6.4. Manner of Exercise. A stock option may be exercised, in whole or in part,
by giving written notice to the Company, specifying the number of shares of
Common Stock to be purchased. The exercise notice shall be accompanied by the
full purchase price for such shares. The option price shall be payable in United
States dollars and may be paid by (a) cash; (b) uncertified or certified check;
(c) by delivery of shares of Common Stock which, unless otherwise determined by
the Committee, shall have been held by the optionee for at least six months, and
which shares shall be valued for this purpose at the Fair Market Value on the
business day immediately preceding the date such option is exercised; or (d) in
such other manner as may be authorized from time to time by the Committee.

 

6.5. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options that are intended to qualify as incentive stock options (as such term is
defined in Section 422 of the Code):

 

A. Any incentive stock option agreement authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain or be deemed to contain all provisions
required in order to qualify the options as incentive stock options.

 

B. All incentive stock options must be granted within ten years from the date on
which this Plan is adopted by the Board of Directors.

 

-3-



--------------------------------------------------------------------------------

C. Unless sooner exercised, all incentive stock options shall expire no later
than ten years after the date of grant.

 

D. No incentive stock options shall be granted to any participant who, at the
time such option is granted, would own (within the meaning of Section 422 of the
Code) stock possessing more than 10% of the total combined voting power of all
classes of stock of the employer corporation or of its parent or subsidiary
corporation.

 

E. The aggregate Fair Market Value (determined with respect to each incentive
stock option as of the time such incentive stock option is granted) of the
Common Stock with respect to which incentive stock options are exercisable for
the first time by a participant during any calendar year (under the Plan or any
other plan of Tidewater or any of its subsidiaries) shall not exceed $100,000.
To the extent that such limitation is exceeded, such options shall not be
treated, for federal income tax purposes, as incentive stock options.

 

7. Restricted Stock.

 

7.1. Grant of Restricted Stock. The Committee may award shares of restricted
stock to such officers and key employees as the Committee determines pursuant to
the terms of Section 3. An award of restricted stock shall be subject to such
restrictions on transfer and forfeitability provisions and such other terms and
conditions, including the attainment of specified performance goals, as the
Committee may determine, subject to the provisions of the Plan. To the extent
restricted stock is intended to qualify as “performance-based compensation”
under Section 162(m) of the Code (“Section 162(m)”), it must be granted subject
to the attainment of performance goals as described in Section 7.2 below and
meet the additional requirements imposed by Section 162(m).

 

7.2 Performance-Based Restricted Stock. To the extent that restricted stock
granted under the Plan is intended to qualify as “performance-based
compensation” under Section 162(m), the performance goals pursuant to which the
restricted stock shall vest shall be any or a combination of the following
performance measures applied to the Company, Tidewater, a division or a
subsidiary: earnings per share, return on assets, an economic value added
measure, shareholder return, earnings, stock price, return on equity, return on
total capital, safety performance, reduction of expenses or increase in cash
flow. For any performance period, such performance objectives may be measured on
an absolute basis or relative to a group of peer companies selected by the
Committee, relative to internal goals or relative to levels attained in prior
years. If the performance-based restricted stock is intended to qualify as
performance-based compensation under Section 162(m), the Committee may not waive
any of the pre-established performance goal objectives, except for an automatic
waiver under Section 10.10 hereof, or as may be provided by the Committee in the
event of death or disability.

 

7.3. The Restricted Period. At the time an award of restricted stock is made,
the Committee shall establish a period of time during which the transfer of the
shares of restricted stock shall be restricted and after which the shares of
restricted stock shall be vested (the “Restricted Period”). Except for shares of
restricted stock that vest based on the attainment of performance goals, the
Restricted Period shall be a minimum of three years, with incremental

 

-4-



--------------------------------------------------------------------------------

vesting of portions of the award over the three-year period permitted. If the
vesting of the shares of restricted stock is based upon the attainment of
performance goals, a minimum Restricted Period of one year or more is permitted,
with incremental vesting of portions of the award over the one-year period
permitted. Each award of restricted stock may have a different Restricted
Period. The expiration of the Restricted Period shall also occur as provided
under Section 10.3 and under the conditions described in Section 10.10 hereof.

 

7.4. Escrow. The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the grant.
Certificates representing shares of restricted stock shall be registered in the
name of the participant and deposited with the Company, together with a stock
power endorsed in blank by the participant. Each such certificate shall bear a
legend in substantially the following form:

 

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Tidewater Inc. 2001 Stock Incentive Plan (the
“Plan”), and an agreement entered into between the registered owner and
Tidewater Inc. thereunder. Copies of the Plan and the agreement are on file at
the principal office of the Company.

 

7.5. Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of restricted stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Incentive Agreement.

 

7.6. Forfeiture. In the event of the forfeiture of any shares of restricted
stock under the terms provided in the Incentive Agreement (including any
additional shares of restricted stock that may result from the reinvestment of
cash and stock dividends, if so provided in the Incentive Agreement), such
forfeited shares shall be surrendered and the certificates cancelled. The
participants shall have the same rights and privileges, and be subject to the
same forfeiture provisions, with respect to any additional shares received
pursuant to Section 10.5 due to a recapitalization, merger or other change in
capitalization.

 

7.7. Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the restricted stock shall lapse and a
stock certificate for the number of shares of restricted stock with respect to
which the restrictions have lapsed shall be delivered, free of all such
restrictions and legends, except any that may be imposed by law, to the
participant or the participant’s estate, as the case may be.

 

7.8. Rights as a Shareholder. Subject to the terms and conditions of the Plan
and subject to any restrictions on the receipt of dividends that may be imposed
in the Incentive Agreement, each participant receiving restricted stock shall
have all the rights of a shareholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any shares of
Common Stock.

 

-5-



--------------------------------------------------------------------------------

8. Other Stock-Based Awards.

 

8.1 Grant of Other Stock-Based Awards. The Committee may grant to eligible
participants “Other Stock-Based Awards,” which shall consist of awards, other
than options or restricted stock provided for in Sections 6 and 7, the value of
which is based in whole or in part on the value of shares of Common Stock. Other
Stock-Based Awards may be awards of shares of Common Stock or may be denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, shares of, or appreciation in the value of, Common Stock
(including, without limitation, securities convertible or exchangeable into or
exercisable for shares of Common Stock), as deemed by the Committee consistent
with the purposes of this Plan. The Committee shall determine the terms and
conditions of any Other Stock-Based Award (including which rights of a
shareholder, if any, the recipient shall have with respect to Common Stock
associated with any such award) and may provide that such award is payable in
whole or in part in cash. An Other Stock-Based Award may be subject to the
attainment of such specified performance goals or targets as the Committee may
determine, subject to the provisions of this Plan. To the extent that an Other
Stock-Based Award is intended to qualify as “performance-based compensation”
under Section 162(m), it must meet the additional requirements imposed thereby.

 

8.2 Performance-Based Other Stock-Based Awards. Any grant of an Other
Stock-Based Award that is intended to qualify as “performance-based
compensation” under Section 162(m) shall be conditioned on the achievement of
one or more performance goals. The performance goals pursuant to which the Other
Stock-Based Award shall vest shall be any or a combination of the following
measures applied to the Company, Tidewater, a subsidiary or a division: earnings
per share, return on assets, an economic value added measure, shareholder
return, earnings, stock price, return on equity, return on total capital, safety
performance, reduction of expenses or increase in cash flow. For any performance
period, such performance objectives may be measured on an absolute basis or
relative to a group of peer companies selected by the Committee, relative to
internal goals or relative to levels attained in prior years. For grants of
Other Stock-Based Awards intended to qualify as “performance-based
compensation,” the grants of Other Stock-Based Awards and the establishment of
performance measures shall be made during the period required under Section
162(m).

 

8.3 Limitations. Other Stock-Based Awards granted under this Section 8 shall be
subject to vesting periods that are equivalent in length to the Restricted
Periods for restricted stock described in Section 7.3 hereof, except that the
Committee may make special awards under this Section 8 with respect to an
aggregate of no more than 100,000 shares of Common Stock, as adjusted under
Section 10.5, which special awards shall not be subject to the minimum vesting
period requirements described in Section 7.3.

 

9. Stock Options for Outside Directors.

 

9.1 Grant of Options. During the period beginning on the day following the 2001
annual meeting of stockholders and ending on the day of the 2002 annual meeting
of stockholders and during each period between annual meetings thereafter, for
as long as the Plan remains in effect and shares of Common Stock remain
available for issuance hereunder, each Outside Director may be granted
non-qualified stock options to purchase up to 5,000 shares of Common Stock, the
exact number of which shall be set by the Committee.

 

-6-



--------------------------------------------------------------------------------

9.2 Exercisability of Stock Options. The stock options granted to Outside
Directors under this Section 9 shall be exercisable six months after the date of
grant and shall expire no later than ten years following the date of grant.

 

9.3 Exercise Price. The Exercise Price of the Stock Options granted to Outside
Directors shall be equal to the Fair Market Value, as defined in the Plan, of a
share of Common Stock on the date of grant. The Exercise Price may be paid as
provided in Section 6.4 hereof.

 

9.4 Exercise After Termination of Board Service. In the event an Outside
Director ceases to serve on the Board, the stock options granted hereunder must
be exercised, to the extent otherwise exercisable at the time of termination of
Board service, within one year from termination of Board service; provided,
however, that

 

A. In the event of termination of Board service as a result of death or
disability, the stock options must be exercised within two years from the date
of termination of Board service; and

 

B. In the event of termination of Board service as a result of retirement (at
age 65 or later or after having completed five or more years of service on the
Board), the stock options must be exercised within five years from the date of
termination of Board service;

 

and further provided, that no stock options may be exercised later than ten
years after the date of grant.

 

10. General.

 

10.1. Duration. Subject to Section 10.9, the Plan shall remain in effect until
all Incentives granted under the Plan have either been satisfied by the issuance
of shares of Common Stock or otherwise or been terminated under the terms of the
Plan and all restrictions imposed on shares of Common Stock in connection with
their issuance under the Plan have lapsed.

 

10.2. Transferability. No Incentives granted hereunder may be transferred,
pledged, assigned or otherwise encumbered by a participant except: (a) by will;
(b) by the laws of descent and distribution; (c) pursuant to a domestic
relations order, as defined in the Code, if permitted by the Committee and so
provided in the Incentive Agreement or an amendment thereto; or (d) as to
options only, if permitted by the Committee and so provided in the Incentive
Agreement or an amendment thereto, (i) to Immediate Family Members, (ii) to a
partnership in which Immediate Family Members, or entities in which Immediate
Family Members are the sole owners, members or beneficiaries, as appropriate,
are the sole partners, (iii) to a limited liability company in which Immediate
Family Members, or entities in which Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members, or (iv)
to a

 

-7-



--------------------------------------------------------------------------------

trust for the sole benefit of Immediate Family Members. “Immediate Family
Members” shall be defined as the spouse and natural or adopted children or
grandchildren of the participant and their spouses. To the extent that an
incentive stock option is permitted to be transferred during the lifetime of the
participant, it shall be treated thereafter as a nonqualified stock option. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
Incentives, or levy of attachment or similar process upon Incentives not
specifically permitted herein, shall be null and void and without effect.

 

10.3. Effect of Termination of Employment or Death. Except as provided in
Section 9.4 with respect to Outside Directors, in the event that a participant
ceases to be an employee of the Company for any reason, including death,
disability, early retirement or normal retirement, any Incentives may be
exercised, shall vest or shall expire at such times as may be determined by the
Committee and provided in the Incentive Agreement. The Committee has complete
authority to modify the treatment of an Incentive in the event of termination of
employment of a participant by means of an amendment to the Incentive Agreement.
Consent of the participant to the modification is required only if the
modification materially impairs the rights previously provided to the
participant in the Incentive Agreement.

 

10.4. Additional Condition. Anything in this Plan to the contrary
notwithstanding: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.

 

10.5. Adjustment. In the event of any merger, consolidation or reorganization of
the Company with any other corporation or corporations, there shall be
substituted for each of the shares of Common Stock then subject to the Plan,
including shares subject to restrictions, options or achievement of performance
objectives, the number and kind of shares of stock, other securities or property
(including cash) to which the holders of the shares of Common Stock are entitled
pursuant to the transaction. In the event of any recapitalization, stock
dividend, stock split, combination of shares or other similar change in the
Common Stock, the number of shares of Common Stock then subject to the Plan,
including shares subject to outstanding Incentives, and all limitations on share
issuances imposed by Section 5.3 hereof shall be adjusted in proportion to the
change in outstanding shares of Common Stock. In the event of any such
adjustments, the purchase price of any option and the performance objectives of
any Incentive,

 

-8-



--------------------------------------------------------------------------------

shall also be adjusted as and to the extent appropriate, in the reasonable
discretion of the Committee, to provide participants with the same relative
rights before and after such adjustment. No substitution or adjustment shall
require the Company to issue a fractional share under the Plan and the
substitution or adjustment shall be limited by deleting any fractional share.

 

10.6. Withholding.

 

A. The Company shall have the right to withhold from any payments made or stock
issued under the Plan or to collect as a condition of payment, issuance or
vesting, any taxes required by law to be withheld. At any time that a
participant is required to pay to the Company an amount required to be withheld
under applicable income tax laws in connection with the lapse of restrictions on
Common Stock or the exercise of an option, the participant may, subject to
disapproval by the Committee, satisfy this obligation in whole or in part by
electing (the “Election”) to deliver currently owned shares of Common Stock or
to have the Company withhold shares of Common Stock, in each case having a value
equal to the minimum statutory amount required to be withheld under federal,
state and local law. The value of the shares to be delivered or withheld shall
be based on the Fair Market Value of the Common Stock on the date that the
amount of tax to be withheld shall be determined (“Tax Date”).

 

B. Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. If a participant makes an election
under Section 83(b) of the Code with respect to shares of restricted stock, an
Election to have shares withheld to satisfy withholding taxes is not permitted
to be made.

 

10.7. No Continued Employment. No participant under the Plan shall have any
right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.

 

10.8. Deferral Permitted. Payment of an Incentive may be deferred at the option
of the participant if permitted in the Incentive Agreement.

 

10.9. Amendments to or Termination of the Plan. The Board may amend or
discontinue this Plan at any time; provided, however, that no such amendment
may:

 

A. without the approval of the shareholders, (i) increase, subject to
adjustments permitted herein, the maximum number of shares of Common Stock that
may be issued through the Plan, (ii) materially increase the benefits accruing
to participants under the Plan or (iii) materially expand the classes of persons
eligible to participate in this Plan, or

 

B. materially impair, without the consent of the recipient, an Incentive
previously granted.

 

-9-



--------------------------------------------------------------------------------

10.10. Change of Control; Tender Offer or Exchange Offer.

 

A. Notwithstanding any other provision of the Plan (or any provision of any
agreement with respect to any grant hereunder), immediately prior to any Change
of Control of the Company (as defined in Section 10.10(C) hereof), all stock
options (whether non-qualified or incentive and whether granted to an employee
or to an Outside Director) which are then outstanding hereunder shall become
fully vested and exercisable and all restrictions and limitations on shares of
restricted stock or Other Stock-Based Awards then outstanding hereunder shall
automatically lapse and all performance criteria and other conditions relating
to the payment of Incentives shall automatically be deemed to be achieved or
waived by the Company. As used in the immediately preceding sentence,
‘immediately prior’ to the Change of Control shall mean sufficiently in advance
of the Change of Control to permit the grantee to take all steps reasonably
necessary (i) if an optionee, to exercise any such option fully and (ii) to deal
with the shares purchased or acquired under any such option or any Other
Stock-Based Award and any formerly restricted shares on which restrictions have
lapsed so that all types of shares may be treated in the same manner in
connection with the Change of Control as the shares of Common Stock of other
shareholders. To the extent, if any, required by section 422(d) of the Code,
incentive stock options which become exercisable immediately prior to a Change
of Control pursuant to this Section 10.10(A) shall thereby become non-qualified
stock options. Notwithstanding any other provision of the Plan, including,
without limitation, Section 10.10(B) hereof (or any provision of any agreement
with respect to any grant hereunder), (i) any stock option which becomes
exercisable pursuant to this Section 10.10(A) shall remain exercisable until the
earlier of the end of the option term or the lapse of the option, and (ii) any
lapse and deemed waiver of restrictions and limitations on any shares of
restricted stock and any Other Stock-Based Awards pursuant to this Section
10.10(A) shall be a permanent lapse and deemed waiver of such restrictions and
limitations.

 

B. If any corporation, person or other entity (other than the Company) makes a
tender offer or exchange offer for shares of the Common Stock pursuant to which
purchases are made (an “Offer”), then from and after the date of the first
purchase of the Common Stock pursuant to the Offer (the “Acceleration Date”),
all outstanding options shall automatically become fully exercisable, all
restrictions or limitations on any Incentives shall lapse and all performance
criteria and other conditions relating to the payment of Incentives shall be
deemed to be achieved or waived by the Company, without the necessity of any
action by any person, for a period of 30 calendar days following the
Acceleration Date. Subject to the other provisions of this Section 10.10,
following the expiration of the 30-day period, any options not exercised and any
shares of Common Stock issued hereunder not tendered or exchanged shall again be
subject to the terms and conditions applicable prior to the Offer.

 

C. As used in this Section 10.10, ‘Change of Control’ shall mean:

 

(i) the acquisition by any ‘Person’ (as defined in Section 10.10(D) hereof) of
‘Beneficial Ownership’ (as defined in Section 10.10(D) hereof) of 30% or more of
the outstanding shares of the Common Stock, or 30%

 

-10-



--------------------------------------------------------------------------------

or more of the combined voting power of the Company’s then outstanding
securities; provided, however, that for purposes of this subsection (C)(i), the
following shall not constitute a Change of Control:

 

(a) any acquisition (other than a ‘Business Combination’ (as defined in Section
10.10(C)(iii) hereof) which constitutes a Change of Control under Section
10.10(C)(iii) hereof) of Common Stock directly from the Company,

 

(b) any acquisition of Common Stock by the Company or its subsidiaries,

 

(c) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

 

(d) any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under Section
10.10(C)(iii) hereof; or

 

(ii) individuals who, as of the date of adoption of the Plan by the Board (the
“Adoption Date”), constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Adoption Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board; or

 

(iii) consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a ‘Business Combination’), in each case, unless,
immediately following such Business Combination,

 

(a) the individuals and entities who were the Beneficial Owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of the Post-Transaction Corporation
(as defined in Section 10.10(D) hereof), and

 

-11-



--------------------------------------------------------------------------------

(b) except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

 

(c) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

D. As used in Section 10.10(C) hereof, the following words or terms shall have
the meanings indicated:

 

(i) Affiliate: ‘Affiliate’ (and variants thereof) shall mean a Person that
controls, or is controlled by, or is under common control with, another
specified Person, either directly or indirectly.

 

(ii) Beneficial Owner: ‘Beneficial Owner’ (and variants thereof), with respect
to a security, shall mean a Person who, directly or indirectly (through any
contract, understanding, relationship or otherwise), has or shares (a) the power
to vote, or direct the voting of, the security, and/or (b) the power to dispose
of, or to direct the disposition of, the security.

 

(iii) Person: ‘Person’ shall mean a natural person or company, and shall also
mean the group or syndicate created when two or more Persons act as a syndicate
or other group (including, without limitation, a partnership or limited
partnership) for the purpose of acquiring, holding, or disposing of a security,
except that ‘Person’ shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.

 

(iv) Post-Transaction Corporation: Unless a Change of Control includes a
Business Combination (as defined in Section 10.10(C)(iii) hereof),
‘Post-Transaction Corporation’ shall mean the Company after the Change of
Control. If a Change of Control includes a Business Combination,
‘Post-Transaction Corporation’ shall mean the corporation resulting from the
Business Combination unless, as a result of such Business Combination, an
ultimate parent corporation controls the Company or all or substantially all of
the Company’s assets either directly or indirectly, in which case,
‘Post-Transaction Corporation’ shall mean such ultimate parent corporation.

 

-12-



--------------------------------------------------------------------------------

10.11. Definition of Fair Market Value. Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, it shall be the closing
sale price on the consolidated transaction reporting system for New York Stock
Exchange issues on the date of reference for a share of the Common Stock, or if
no sale of the Common Stock shall have been made on that day, on the next
preceding day on which there was a sale of the Common Stock.

 

10.12 Loans to Optionees. In the event of a Change of Control of the Company, as
defined in Section 10.10, in connection with which a participant’s employment
with the Company will be terminated and the participant is precluded for any
reason from selling shares of Common Stock, the Company shall, in connection
with the exercise of an option, if requested by the participant, extend a loan
to the participant in the maximum amount of the exercise price of the options to
be exercised, plus the maximum tax liability that may be incurred in connection
with the option exercise. Any such loan shall be unsecured, shall be on market
terms and shall be payable in full no later than thirty days after the
termination of the period during which the participant is precluded from selling
shares of Common Stock. Any participant to whom a loan is extended hereunder
shall, if requested by the Company, agree in writing not to sell shares of
Common Stock for such period as shall be requested, it being understood that the
Company’s request that the participant not sell shares of Common Stock shall
only be invoked to the extent necessary to preserve or recognize
pooling-of-interests accounting treatment, tax-free reorganization status, or
comparable corporate benefits from making such a request.

 

This Plan is executed effective the 21st day of November, 2001.

 

TIDEWATER INC. By:  

/s/ Cliffe F. Laborde

--------------------------------------------------------------------------------

    Cliffe F. Laborde     Executive Vice President,     Secretary and General
Counsel

 

-13-